J-S78002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 KAREN ANN PHILLIPS                      :
                                         :
                   Appellant             :   No. 129 EDA 2018

              Appeal from the PCRA Order November 28, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0534691-1988


BEFORE:    LAZARUS, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY LAZARUS, J.:                     FILED MARCH 12, 2019

      Karen Ann Phillips appeals from the order, entered in the Court of

Common Pleas of Philadelphia County, dismissing as untimely her petition filed

under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We

affirm.

      On April 29, 1988, Phillips, armed with a tire iron, fatally beat her

seventy-one-year-old grandmother. A jury convicted Philips of first-degree

murder and, on July 14, 1989, the court sentenced her to life imprisonment.

Phillips was twenty years old at the time of the murder.

      On direct appeal, this Court affirmed Phillips’ judgment of sentence,

Commonwealth v. Philips, 580 A.2d 840 (Pa. Super. 1990). Thereafter,

our Supreme Court denied allocatur. Commonwealth v. Phillips, 593 A.2d
417 (Pa. 1991) (Table).



____________________________________
* Former Justice specially assigned to the Superior Court.
J-S78002-18



      Phillips filed a PCRA petition on August 15, 2012, claiming the United

States Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460 (2012),

should be extended to defendants who were between the ages of 18 and 25

at the time of their crimes, and that Miller should be applied in her case on

equal protection grounds.      In Miller, the Supreme Court recognized a

constitutional right for juveniles under the age of 18, holding that “mandatory

life without parole for those under the age of 18 at the time of their crimes

violates the Eighth Amendment’s prohibition against ‘cruel and unusual

punishments.’” Miller, 567 U.S. at 465. In Montgomery v. Louisiana, 136
S. Ct. 718 (2016), the Court made its holding in Miller retroactive.

      On October 11, 2017, the PCRA court issued Pa.R.Crim.P. 907 notice of

intent to dismiss Phillips’ petition without a hearing.   Phillips did not file a

response, and the PCRA court dismissed the petition as untimely on November

28, 2017. Phillips filed this appeal.

      Recently, this Court has rejected both claims. See Commonwealth v.

Lee, 219 Pa. Super. 64 (Pa. Super. 2019) (en banc) (holding defendant, who

was over age 18 at the time of her offense, could not invoke Miller to

overcome the PCRA time-bar); see also Commonwealth v. Montgomery,

181 A.3d 359, 366 (Pa. Super. 2018) (en banc) (“Neither the Supreme Court

of the United States nor our Supreme Court has held that Miller announced a

new rule under the Equal Protection Clause.”).




                                        -2-
J-S78002-18



      The PCRA court, therefore, properly rejected Phillips’ effort to extend

Miller to satisfy the new constitutional rule exception to the PCRA time-bar.

42 Pa.C.S.A. § 9545(b)(1)(iii).   We find no error.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/19




                                     -3-